Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 9/8/2022.

Terminal Disclaimer
The terminal disclaimer filed on 9/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,032,645 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2003-134591 using an English machine translation)
Regarding claim 1, Takahashi discloses a content output device comprising:
at least one processor (1); and
at least one communicator (3a-3f) configured to output a plurality of channels from the at least one processor to a plurality of audio devices signals (2a-2f), 
wherein:
the at least one processor configured to implement stored instructions and execute a plurality of tasks including:
a connecting task that connects the content output device with the plurality of audio devices (¶ 0027);
an assigning task that assigns the plurality of channels to the plurality of audio devices (¶ 0025-0026); and
an outputting task that outputs the plurality of channels to the at least one communicator for output to the plurality of audio devices in accordance with the assignment of the plurality of channels in the assigning task (¶ 0025-0026);
when a number of the plurality of audio devices changes, the assigning task assigns the plurality of channels to the changed number of the plurality of audio devices, and the outputting task outputs the content signal in accordance with the changed assignment of the plurality of channels (¶ 0023-0026);
when the number of audio devices increases (e.g., subwoofer 2f is added) and at least one channel is available to be reproduced (the 0.1 subwoofer channel), the assigning task assigns a channel (the 0.1 subwoofer channel), which has been assigned to the increased device in a past, among the at least one channel to the increased audio device (to 2f) (according to ¶ 0014, 2f is a subwoofer and gets assigned the corresponding 0.1 subwoofer channel, and thus when 2f is disconnected and then reconnected later on, it will get assigned the same 0.1 subwoofer channel again due to 2f being a subwoofer); and 
when the assigning task assigns the channel to the increased audio device, the outputting task outputs the channel in accordance with the changed assignment of the plurality of channels (in accordance with 5.1 channel assignment) (¶ 0024-0026).
Regarding claim 2, Takahashi discloses the content output device according to claim 1, wherein the at least one processor is configured such that when the number of audio devices decreases, the assigning task performs processing to assign at least one channel of the plurality of channels from a one of the plurality of audio devices that is no longer connected to the content output device to a different audio device (¶ 0024-0026).
Regarding claim 3, Takahashi discloses the content output device according to claim 2, wherein the at least one processor is configured such that if the one of the plurality of audio devices that is no longer connected was a center channel, the outputting task outputs a content signal of the center channel to a one of the plurality of audio devices assigned a left channel of the plurality of channels and to a one of the plurality of audio devices assigned a right channel of the plurality of channels (¶ 0024-0026).
Regarding claim 5, Takahashi discloses the content output device according to claim 1, wherein the at least one processor is configured such that when the number of audio devices increases (e.g., increases from 2 to 6 speakers) the assigning task reassigns at least one of the plurality of channels (one of the left and right surround channels) previously assigned to a previous one of the plurality of audio devices (previously assigned to one of the left and right stereo speakers), to a different one of the plurality of audio devices (e.g., to one of the left and right surround speakers) (e.g., ¶ 0024-0026).
Regarding claim 6, Takahashi discloses the content output device according to claim 1, wherein the plurality of tasks includes a detecting task that detects that the number of the plurality of audio devices has changed (¶ 0022).
Regarding claim 7, Takahashi discloses an audio system (Fig. 1) comprising:
a plurality of audio devices (2a-2f); and
a content output device (1) having at least one processor (16) configured to implement stored instructions and execute a plurality of tasks including:
a connecting task that connects a plurality of audio devices (¶ 0027);
an outputting task that outputs a content signal of a plurality of channels to the plurality of audio devices through the connecting task (¶ 0025-0026); and
an assigning task that, in a case in which a number of the plurality of audio devices has been changed (e.g., decreases from six to two speakers, ¶ 0025-0026), assigns the plurality of channels (5.1 channels) to the plurality of audio devices (2 stereo speakers), based on a number of audio devices that are connected at present (2 speakers indicates that the 5.1 channels need to be assigned to 2 channels), a channel to be outputted (the 5.1 channels need to be outputted from the 2 speakers), and a channel (e.g., left surround channel or right surround channel) corresponding to an audio device that has been changed (e.g., changed to no more left or right surround speaker) (¶ 0024-0026), wherein
when the number of audio devices increases (e.g., subwoofer 2f is added) and at least one channel is available to be reproduced (the 0.1 subwoofer channel), the assigning task assigns a channel (the 0.1 subwoofer channel), which has been assigned to the increased device in a past, among the at least one channel to the increased audio device (to 2f) (according to ¶ 0014, 2f is a subwoofer and gets assigned the corresponding 0.1 subwoofer channel, and thus when 2f is disconnected and then reconnected later on, it will get assigned the same 0.1 subwoofer channel again due to 2f being a subwoofer); and 
when the assigning task assigns the channel to the increased audio device, the outputting task outputs the channel in accordance with the changed assignment of the plurality of channels (in accordance with 5.1 channel assignment) (¶ 0024-0026).
Claims 9-11, 13-14 recite similar limitations as claims 1-3, 5-6, respectively, and are rejected for the same reasons set forth above in the rejections of claims 1-3, 5-6, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ando (Conversion of Multichannel Sound Signal Maintaining Physical Properties of Sound in Reproduced Sound Field)
Regarding claim 4, Takahashi discloses the content output device according to claim 2.
Takahashi is not relied upon to disclose wherein the at least one processor is configured such that if the one of the plurality of audio devices that is no longer connected was a surround channel, the outputting task performs virtual sound image localization processing of the surround channel and outputs a virtual sound image of the surround channel to a one of the plurality of audio devices assigned to a front channel of the plurality of channels.
In a similar field of endeavor, Ando discloses wherein the at least one processor is configured such that if the one of the plurality of audio devices that is no longer connected was a surround channel, the outputting task performs virtual sound image localization processing of the surround channel and outputs a virtual sound image of the surround channel to a one of the plurality of audio devices assigned to a front channel of the plurality of channels (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the at least one processor is configured such that if the one of the plurality of audio devices that is no longer connected was a surround channel, the outputting task performs virtual sound image localization processing of the surround channel and outputs a virtual sound image of the surround channel to a one of the plurality of audio devices assigned to a front channel of the plurality of channels, the motivation being to convert the signal of the original multichannel sound system into that of an alternative system with a different number of channels while maintaining the physical properties of sound at the listening point in the reproduced sound field (Ando - Abstract).
Claim 12 recites similar limitations as claim 4, and is rejected for the same reasons set forth above in the rejection of claim 4.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Nitta (JP 2006-129147 A using an English machine translation)
Regarding claim 8, Takahashi discloses the audio system according to claim 7.
Takahashi is not relied upon to disclose wherein the plurality of audio devices includes a wireless speaker to be connected to the content output device through wireless communication.
In a similar field of endeavor, Nitta discloses wherein the plurality of audio devices includes a wireless speaker to be connected to the content output device through wireless communication (¶ 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the plurality of audio devices includes a wireless speaker to be connected to the content output device through wireless communication, the motivation being to perform the simple substitution of one connection method for another to obtain predictable results of a connection to send audio to audio devices that also allows for a number of connected audio devices to be determined (Nitta - ¶ 0013, 0028-0029).

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 8-9) that:
“Nowhere does Takahashi disclose or even suggest, “the assigning task assigns a channel, which has been assigned to the increased device in a past, among the at least one channel to the increased audio device,” as is required by independent claim 1. Instead, Takahashi merely discloses, “when there is a change in the connection state of the speaker, an affirmative determination is made in step 102, and the control unit 16 changes the content of the sound output setting in accordance with the connection state of the speaker specified in step 101 (step 103). [...] In addition, even when the connection state of the speakers 2 a to 2 f, that is, the system configuration is changed, the connection state of the speaker changed by the user is specified in Step 101, and then an affirmative determination is made in Step 102, so that the sound output setting state setting corresponding to the change content of the connection state of the speaker is automatically performed.” See Takahashi at paragraph [0024]. That is, Takahashi does not ever disclose a content output device that reassigns a set of speakers to their previous channel configuration even after at least one speaker has been disconnected and reconnected. Takahashi only discloses a system that automatically configures the channels for a set of speakers upon connection or disconnection of additional speakers.”

In response, the examiner submits that ¶ 0014 of Takahashi discloses that 2f gets assigned the 0.1 subwoofer channel because 2f is a subwoofer. Thus, when 2f is disconnected and then reconnected later on, it will get reassigned the same 0.1 subwoofer channel due to being a subwoofer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687